Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to request for couniting examination filed 4/12/2022. Claims 1-33 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding references Baldi, Migliori, Zhang and Theis or combination thereof fail to disclose claims 1 and 18 
In response: Combination of references Holt, Lu and Baldi appear to disclose the claim limitations of claims 1, 18 and 32. For example, Holt teaches adaptive channel coding, where the first client comprises an encode, the second client comprises a decoder and the two clients are jointly trained. Thus, the first and the second client interpret the radio head and radio processing system, respectively. Lu teaches a setting of wireless communication. In an event of amendment, claims 1, 18 and 32 may include specific characteristics of a radio head, radio processing system, front-end and the back-end and the concept of joint training of decoder and encoder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-12, 15-22, 24, 27, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (US 20180174050), hereinafter Holt, in view of Lu et al. (US 20200322204), hereinafter Lu, further in view of Baldi et al. (“Complex-Valued Autoencoders”, Neural Network (preprint), 2014, pages: 35), hereinafter Baldi. 

1. (Currently Amended) A method of deploying at least one machine-learning network that has been trained Holt: e.g., Fig 2, block 150,170, 178, the devices with 160, the training), 
determining an encoder machine-learning network and a decoder machine-learning network that have been trained Holt: e.g., Abstract, Fig 2, block 170 or 178, training a channel coding model including an encoder model, a channel model and a decoder model) 
receiving a first Holt: e.g., Fig 2, blocks 150, the client, as [0066], a mobile computing device, receiving input data interprets receiving a first signal, where blocks 152,154 and159 are an example of a radio head system, where [0026], the channel model can be representative of a wireless channel (e.g., a radio frequency (EF) link.) 
using the radio head system to use the encoder machine-learning network to process the first Holt: e.g., Fig. 2, [0068], using blocks 152,154 and159 to use the encoder “to encode communication data prior to transmission of the communication data via a communication channel” for [0036], “data compression” interprets using the radio head system to use the encoder machine-learning network to process the first input data to generate a first compressed signal that is a compressed version of the first input data, where the encoded communication data is an example of a first compressed signal that is a compressed version of the first data.) 
transmitting the first compressed signal over a back-end communications channel to a radio processing system distinct from the radio head system; (Holt: e.g., Fig. 2, [0068], the first client “to encode communication data prior to transmission of the communication data via a communication channel” and [0071], a second client, “computing devices 180 can respectively include a receiver 189 including a decoder model 176. The receiver 189 can be configured to decode communication data received from communication channel” interpret transmitting the first compressed signal over a back-end communications channel to a radio processing system distinct from the radio head system, where [0069], block 180, the client computing device can be a mobile computing device and thus, is an example of a radio processing system, and where Fig. 2, block 142, the communication channel, including [0026], [0072], a wireless RF link, connecting clients is an example of a back-end communication channel.) 
receiving, over the back-end communications channel, at the radio processing system, based on transmission of the first compressed signal, a second compressed signal that comprises the first compressed signal or an alteration thereof, the second compressed signal being a compressed version of the first (Holt: e.g., Fig. 2, [0071], the second client “computing devices 180 can respectively include a receiver 189 including a decoder model 176. The receiver 189 can be configured to decode communication data received from communication channel” and “automatically decode data coming out of a communication channel back into original input data provided to an encoder model and/or communication channel” interprets receiving, over the back-end communications channel, at the radio processing system, based on transmission of the first compressed signal, a second compressed signal that comprises the first compressed signal or an alteration thereof, the second compressed signal being a compressed version of the first input data, where [0077], “the addition of noise to an output of the encoder model” interprets a second compressed signal being a compressed version of the first input data.) 
using the radio processing system to use the decoder machine-learning network to process the second compressed signal to generate a second (Holt: e.g., [0071], using the decoder to “decode data coming out of a communication channel back into original input data provided to an encoder model and/or communication channel” interprets using the radio processing system to use the decoder machine-learning network to process the second compressed signal to generate a reconstruction of the first ); and 
using the radio processing system, determining(Holt: e.g., [0094], using the decoder to determine the loss describing the difference between the output of the decoder and the input to the encoder, [0037], with relationships between the input and output interpret using the radio processing system, determining the difference for the first signal based on the second signal.)
Holt does expressly disclose, but Lu discloses “RF signal”, “wirelessly”, “a radio receiver of” (Lu: e.g., Abstract, Fig 1 or 2, [0004], to transmit wireless signals, such as, RF, to and receive from mobile stations via antenna). Nonetheless, in Holt a client device can be a mobile device. Holt teaches communication with RF channels.  It would have been obvious for one of ordinary skill in the art, having Holt and Lu before the effective filing date, to combine Lu with Holt because such components are essential to the implementation of the wireless connections in Holt. 
Combination of Holt and Lu does not expressly disclose, but Baldi discloses “to determine compact representations” (Baldi: e.g., page 4, Fig 1 or page 22, Fig 4, to compute the F to G space transformation to generate compressed data, bullet 2, with the condition p < n interprets to determine compact representations of radio frequency (RF) signals.) and “determining one or more characteristics” (Baldi: e.g., page 5, par 1, computing the extraction of features based on the autoencoder, where features interpret the characteristics). The technique of using autoencoders for compression is well known. It would have been obvious for one of ordinary skill in the art, having Baldi before the effective filing date, to combine Baldi with the extended Holt because the encoding and decoding space transformation benefits data compression, a desired objective in Holt. 

2. The method of claim 1, wherein the radio head systems and the radio processing system at different locations, (Holt: e.g., Fig 2, block 150, 160 or 180, the encoder and decoder being on different device) and when in the back-end communications channel comprises a backhaul channel. (Lu: e.g., Fig 1, the channel between the RF front-end and the mobile unit an example of a backhaul channel)

4. The method of claim 1, wherein the radio head system and the radio processing system are included in a mobile device. (Holt: e.g., [0066], [0069], the device block 150 or 180 being a mobile system) 

5. The method of claim 1, comprising: using the radio head system, converting the first RF signal from an analog format to a digital format; (Lu: e.g., [0053], converting the received signal into digital format in AD, where Fig 1, RF front-end is an example of a radio head) wherein using the encoder machine-learning network to process the first RF signal comprises using the encoder machine-learning network to process the first RF signal in the digital format. (Lu: e.g., [0053], encoding the digital format into a compressed format)

6. The method of claim 1, comprises: storing the first compressed signal on a storage device communicably coupled to the radio receiver. (Holt: e.g., Fig 2, the memory coupled to the decoder and encoder in the claims or the machine-learning computing system) 

7. The method of claim 1, comprising: using the radio processing system(Holt: e.g., Fig 11, block 714, using decoder by the second client interprets using the radio processing system) and transmitting the second data to the machine learning computing system (Holt, e.g., Fig 11, block 716, 718, determining the loss the loss to train the decoder). Lu teaches converting the second RF signal from a digital format to an analog format and transmitting the second RF signal in the analog format, or an alteration thereof, wirelessly from one or more antennas (Lu: e.g., Fig 1, [0004], converting with DA and transmitting via wireless). 

11. The method of claim 1, wherein at least one of the encoding machine-learning network or the decoding machine-learning network comprises at least one of a deep dense neural network (DNN) or a convolutional neural network (CNN) (Holt: e.g., [0025], deep neural network) comprising a series of parametric multiplications, additions, and non-linearities (Baldi: e.g., page 22, sec 9, the computational procedures associated with deep architecture). 

12. The method of claim 30, wherein the measure of compression indicates at least one of (i) a relative measure of compression between the training RF signal and a compressed form of the training RF signal or (ii) an absolute measure of complexity in the compressed form of the training RF signal (Baldi: e.g., page 4, item 2, use of the dimension value p interprets an absolute measures of complexity in the compressed data).Lu discloses “RF signal” (Lu: e.g., [0004], RF signals).

15. The method of claim 1, wherein the encoder machine-learning network and the decoder machine-learning network are jointly trained as an auto-encoder to learn compact representations of RF signals (Baldi: pages 3-4, sec 2.1, the encoder and decoder being trained jointly to generate compressed representation form the encoder), and wherein the auto-encoder comprises at least one regularization layer that comprises at least one of: weight regularization on network layer weights, activity regularization on network layer activations, or stochastic impairments on network layer activations or network layer weights (Baldi: e.g., page 4, the module for computing the distortion is an example of a stochastic impairments on network layer activations or network layer weights). Lu discloses “RF signal” (Lu: e.g., [0004], RF signals).

16. The method of claim 1, wherein the first compressed signal has a reduced bit- precision compared to the first RF signal (Baldi: e.g., Fig 1 or 3, the dimension of the encoder output n is larger than the dimension of the compressed signal p interprets the first compressed signal has a reduced bit- precision compared to the first signal). Lu discloses “RF signal” (Lu: e.g., [0004], RF signals).
.
17. The method of claim 1, wherein the second RF signal has a higher bit-precision than the second compressed signal (Baldi: e.g., Fig 1 or 3, the dimension of the decoder output n is larger than the dimension of the compressed signal p interprets the second signal has a higher bit-precision than the second compressed signal). Lu discloses “RF signal” (Lu: e.g., [0004], RF signals).

18. A system comprising:
(Holt: e.g., Fig 2, block 150, the client with an encoder is an example of a radio head system)
at least one processor of the radio head system (Holt: e.g., Fig 2, block 150, a processor), 
at least one computer memory the radio head system, the at least one computer memory coupled to the at least one processor (Holt: e.g., Fig 2, block 150, a memory coupled to the processor) and having stored thereon instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
determining an encoder machine-learning network that has been trained Holt: e.g., Abstract, Fig 2, block 170 or 178, training a channel coding model including an encoder model, a channel model and a decoder model) 
receivingHolt: e.g., Fig 2, blocks 150, the client, as [0066], a mobile computing device, receiving input data interprets receiving a first signal, where blocks 152,154 and159 are an example of a radio head system) 
using the encoder machine-learning network to process the first 
(Holt: e.g., Fig. 2, [0068], using the encoder “to encode communication data prior to transmission of the communication data via a communication channel” for [0036], “data compression” interprets using the encoder machine-learning network to process the first input data to generate a first compressed signal that is a compressed version of the first input data, where the encoded communication data is an example of a first compressed signal that is a compressed version of the first data.) and
transmitting the first compressed signal over a back-end communications channel to a radio processing system distinct from the radio head system; (Holt: e.g., Fig. 2, [0068], the first client “to encode communication data prior to transmission of the communication data via a communication channel” and [0071], a second client, “computing devices 180 can respectively include a receiver 189 including a decoder model 176. The receiver 189 can be configured to decode communication data received from communication channel” interpret transmitting the first compressed signal over a back-end communications channel to a radio processing system distinct from the radio head system, where [0069], , block 180, the client computing device can be a mobile computing device and thus, is an example of a radio processing system, and where Fig. 2, block 142, the communication channel, including [0026], [0072], a wireless RF link, connecting clients is an example of a back-end communication channel.) 
wherein the encoder machine-learning network is trained based on at least one of (i) a measure of distance between a training RF signal and a reconstruction of the training RF signal, or (ii) a measure of compression in compressing the training (Holt: e.g., [0068], the encoder is trained based non Fig 7, block 508, the loss describing the difference between the input and the output from the decoder interprets a measure of distance between a training signal and a reconstruction of the training signal,  where [0059], the input data to the client device, 150, as the training data interprets a training signal and [0060], the input data used to train each decoder model 176 can be received from the corresponding client computing device 180 interprets a reconstruction of the training signal.) the training comprising:
updating the encoder machine-learning network based on at least one of (i) the measure of distance between the training (Holt: e.g., [0090], modifying the encoder and decoder using back rogation  of the loss interprets updating the encoder machine-learning network based on the measure of distance between the training signal and the reconstruction of the training signal.)
Holt does not expressly disclose “RF”, “antennas”, the at least one processor communicably coupled to the one or more antennas, to determine compact representations of RF signals. Lu discloses “RF”, “antennas”, the at least one processor communicably coupled to the one or more antennas” (Lu: e.g., [0053], antennas for transmission and receipt of data coupled with decoder and encoder, Fig 11 or 13, comprising processors and memories). Nonetheless, in Holt a client device can be a mobile device. Holt teaches communication with RF channels.  It would have been obvious for one of ordinary skill in the art, having Holt and Lu before the effective filing date, to combine Lu with Holt because such components are essential to the implementation of the wireless connections in Holt. 
Combination of Holt and Lu does not expressly disclose, but Baldi discloses “to determine compact representations”. (Baldi: e.g., page 4, Fig 1 or page 22, Fig 4, to compute the F to G space transformation to generate compressed data, bullet 2, with the condition p < n interprets to determine compact representations of radio frequency (RF) signals.) The technique of using autoencoders for compression is well known. It would have been obvious for one of ordinary skill in the art, having Baldi before the effective filing date, to combine Baldi with the extended Holt because the encoding and decoding space transformation benefits data compression, a desired objective in Holt. 

19. The system of claim 18, Holt discloses wherein the one or more antennas, the at least one processor, and the at least one computer memory are included in a mobile device (Holt: e.g., Fig 2, a processor and a memory included in a mobile device). Lu discloses one or more antennas (Lu: e.g., Fig 2, [0004], antennas).

20. The system of claim 18, wherein the radio processing system is included in a baseband processing device (Lu: e.g., [0031], transmitting over transmission link to a decoder of the base station system with baseband). 

21. The system of claim 18, wherein the operations comprise: storing, for analysis at a subsequent time, the first compressed signal on a storage device communicably coupled to the at least one processor (Holt: e.g., [0056], a memory storing to store data and instructions to be executed by the processor to cause machine leaning to perform). 

22. The system of claim 18, wherein the operations comprise: converting the first RF signal from an analog format to a digital format (Lu: e.g., [0053], converting the received signal into digital format in AD), wherein using the encoder machine-learning network to process the first RF signal comprises using the encoder machine-learning network to process the first RF signal in the digital format (Lu: e.g., [0053], encoding the digital format  into a compressed format).

24. The system of claim 18, wherein the operations comprise: receiving the first compressed signal at the radio processing system (Baldi: e.g., page 22, Fig 4, the left most autoencoder, the p1 comprising p2 or an alteration interprets the second compressed signal having a reduced number of samples compared to the first RF signal); and using a decoder machine-learning network at the radio processing system to process the first compressed signal to generate a second RF signal that represents a reconstruction of the first RF signal (Baldi: e.g., page 4, Fig 1, or page 22, Fig 4, computing the G to F space transformation interprets using a decoder machine-learning network to process the second compressed data to generate the corresponding set of target data that represents a reconstruction of the input m vectors, where n > p in Fig 1 or n > p1 in Fig 4 with n being the output of the decoder interprets the second signal having a higher number of samples than the second compressed signal). Lu discloses “RF signal” (Lu: e.g., [0004], RF).

27. The system of claim 18, wherein the encoding machine-learning network comprises at least one of a deep dense neural network (DNN) or a convolutional neural network (CNN) (Holt: e.g., [0025], deep neural network) comprising a series of parametric multiplications, additions, and non-linearities (Baldi: page 22, sec 9, computation associated with deep architectures).

30. The method of claim 1, wherein at least one of the encoder machine-learning
network or the decoder machine-learning network is trained based on at least one of (i) a measure of distance between a training RF signal and a reconstruction of the training RF signal, or (ii) a measure of compression in compressing the training RF signal. (Holt: e.g., [0068], the encoder is trained based non Fig 7, block 508, the loss describing the difference between the input and the output from the decoder interprets a measure of distance between a training signal and a reconstruction of the training signal,  where [0059], the input data to the client device, 150, as the training data interprets a training signal and [0060], the input data used to train each decoder model 176 can be received from the corresponding client computing device 180 interprets a reconstruction of the training signal.) Lu discloses “RF signal” (Lu: e.g., [0004], RF).

32. A method comprising:
determining an encoder machine-learning network and a decoder machine-learning
network that have been trained 
(Holt: e.g., Abstract, Fig 2, block 170 or 178, training a channel coding model including an encoder model, a channel model and a decoder model)
receiving a first  (Holt: Fig 2, [0066], receiving input data from the network to the client device, where block 150, the client device comprising the processor, memory and encoder is an example of a radio head system, where [0026], the network comprises a wireless channel such as a RF link);
using the radio head system to use the encoder machine-learning network to process the first Holt: e.g., Fig. 2, [0068], using the encoder “to encode communication data prior to transmission of the communication data via a communication channel” for [0036], “data compression” interprets using the encoder machine-learning network to process the first input data to generate a first compressed signal that is a compressed version of the first input data, where the encoded communication data is an example of a first compressed signal that is a compressed version of the first data.)
transmitting the compressed signal from the radio head system to a (Holt: e.g., Fig. 2, [0068], the first client “transmission of the communication data via a communication channel” and [0071], a second client, “computing devices 180 can respectively include a receiver 189 including a decoder model 176. The receiver 189 can be configured to decode communication data received from communication channel” interpret transmitting the compressed signal from the radio head system to a processing device)
receiving, (Holt: e.g., Fig. 2, [0094], receiving “sets of outputs by the encoder model”) and
using the Holt: e.g., Fig. 2, [0068], using the encoder “to encode communication data prior to transmission of the communication data via a communication channel” for [0036], “data compression” interprets using the encoder machine-learning network to process the first input data to generate a first compressed signal that is a compressed version of the first input data, where the encoded communication data is an example of a first compressed signal that is a compressed version of the first data.)
wherein at least one of the encoder machine-learning network or the decoder machine learning network is trained based on (Holt: e.g., [0061], Fig 2, block 170 or 178, the encoder or the decoder being trained Fig 7 or 11, based on the loss function) the training comprising: updating at least one of the encoder machine-learning network or the decoder machine learning network based on (Holt: e.g., [0061], Fig 2, block 178, training the encoder or the decoder Fig 7 or 11, based on the loss function, where [0063], retaining to learn interprets updating)
Holt does not expressly disclose, but Lu discloses “to a baseband processing device over a front-end communications bus using a front-end communications protocol” and “a radio receiver” (Lu: e.g., [0053], Fig 4-5, for uplink communication, the signals received from the antennas  through the RF front end are  decoded in the encoder/decoder  and the decoded IQ samples are then baseband processed by the baseband processing unit, where Fig 4, the combination of the RF front end and the fronthaul processing is an example of a front-end communications protocol) and “RF” signal (Lu: e.g., [0004], RF). Nonetheless, in Holt a client device can be a mobile device. Holt teaches communication with RF channels.  It would have been obvious for one of ordinary skill in the art, having Holt and Lu before the effective filing date, to combine Lu with Holt because such components are essential to the implementation of the wireless connections in Holt. 
Combination of Holt and Lu does not expressly disclose, but Baldi siloes “to determine compact representations of signals” (Baldi: e.g., page 4, Fig 1 or page 22, Fig 4, to compute the F to G space transformation to generate compressed data, bullet 2, with the condition p < n interprets to determine compact representations of radio frequency (RF) signals.) and “measure of compression” (Baldi: e.g., page 22, sec 9, paragraph 1, in training a deep architecture the overall transformation to be constrained in rank by the size of the smallest layer in the architecture, where the size of the smallest layer interprets a measure of compression) The technique of using autoencoders for compression is well known. It would have been obvious for one of ordinary skill in the art, having Baldi before the effective filing date, to combine Baldi with the extended Holt because the encoding and decoding space transformation benefits data compression, a desired objective in Holt. 

33. The method of claim 32, wherein the front-end communications protocol
comprises CPRI or VITA-49 (Lu: e.g., [0004], CPRI).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Holt, in view of Lu and Baldi, further in view of Kvernvik et al. (US 20190334784), and hereinafter Kvernvik.

9. The method of claim 1, comprising: determining a measure of distance between the second Baldi: e.g., page 4, EQ (1), computing the distortion function between x and the transformed x interprets calculating a measure of distance between the second and the first); and based on the measure of distance between the second Baldi: e.g., page 4, EQ (1), computing the distortion function between x and the compressed x to determine an error). Lu discloses “RF signal” (Lu: e.g., [0004], RF).
Combination of Holt, Lu and Baldi does not expressly disclose, but Kvernvik discloses “exceeding a threshold” (Kvernvik: e.g., [0085], 1% percentile of reconstruction error as a threshold for anomaly detection). Nonetheless, thresholding is a common practice in decision analysis. It would have been obvious for one of ordinary skill in the art, having Kvernvik before the effective filing date, to combine Kvernvik with the extended Holt because error thresholding improves the efficiency in backpropagation training in Holt.

10. The method of claim 9, wherein determining the occurrence of the error or the anomaly comprises identifying at least one of a snooping event or an error in the first RF signal (Baldi: e.g., page 4, EQ (1), identifying an error based on the distortion function between x and the compressed x). Lu discloses “RF signal” (Lu: e.g., [0004], RF).

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Holt, in view of Lu and Baldi, further in view of Rodriguez et al. (US 2018/0176232), and hereinafter Rodriguez.

13 and 23, combination of Holt, Lu and Baldi does not expressly disclose, but Rodriguez discloses wherein the measure of distance between the second RF signal and the first RF signal comprises a cross-entropy between the second RF signal and the first RF signal (Rodriguez: e.g., [0056], autoencoder using gradient descent on cross-entropy loss function). Lu discloses “RF signal” (Lu: e.g., [0004], RF). Cross-entropy is a comply used metric for computing differences. It would have been obvious for one of ordinary skill in the art, having Rodriguez before the effective filing date, to combine Rodriguez with Holt in view of Baldi, to improve the performance of measuring the distributed loss for training autoencoders in Baldi.

Claims14, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Holt, in view of Lu and Baldi, further in view of Migliori et al. (“Biologically Inspired Radio Signal Feature Extraction with Sparse Denoising Autoencoders, 2016, pages: 12, https://arxiv.org/pdf/1605.05239.pdf), hereinafter Migliori.

14. The method of claim 1, wherein using the encoder machine-learning network to process the first RF signal and using the decoder machine-learning network to process the second compressed signal comprise: combination of Holt, Lu and Baldi does not expressly disclose, but Migliori discloses determining a plurality of basis signals  (Migliori: e.g. page 2, col 1, par 2, the features or receptive fields, Abstract, with feature selection from radio signals based on an autoencoder); using the plurality of basis signals to process the first RF signal by the encoder machine- learning network and generate the first compressed signal (Migliori: e.g. page 2, col 1, par 2, using features or receptive fields to perform modulation classification over the sparse denoising autoencoder, Abstract, with features selection from radio signals with autoencoder); and using the plurality of basis signals to process the second compressed signal by the decoder machine-learning network and generate the second RF signal (Migliori: e.g. page 2, col 1, par 2, translating output of the sparse denoising autoencoder of signals of each modulation type to labels). It would have been obvious for one of ordinary skill in the art, having Migliori before the effective filing date, to combine Migliori with Holt in view of Baldi to improve the performance of adaptive coding with autoencoder for processing signals in Holt.

25. The system of claim 24, wherein the encoder machine-learning network and the decoder machine-learning network are jointly trained as an auto-encoder to learn compact representations of Holt: e.g., Fig 2, block 160, 170, training encoder and decoder, Fig 7, block 510, 514, with backpropagation of the loss function). Combination of Holt, Lu and Baldi does not expressly disclose, but Migliori discloses wherein the auto-encoder comprises at least one regularization layer that comprises at least one of: weight regularization on network layer weights, activity regularization on network layer activations, or stochastic impairments on network layer activations or network layer weights (Migliori: e.g., page 3, col 2, sec D, par 2, regularization on the structure or page 4, sec E, par 2, regularization on activating features for the model interprets activity regularization on network layer activations, Abstract, with radio signals based on an autoencoder). It would have been obvious for one of ordinary skill in the art, having Migliori before the effective filing date, to combine Migliori with Holt in view of Baldi to improve the performance of adaptive coding with autoencoder for processing signals in Holt.

26. The system of claim 24, wherein using the encoder machine-learning network to process the first RF signal and using the decoder machine-learning network to process the first compressed signal comprise: Combination of Holt, Lu and Baldi does not expressly disclose, but Migliori discloses determining a plurality of basis signals (Migliori: e.g. page 2, col 1, par 2, the features or receptive fields, Abstract, with features selection from radio signals based on an autoencoder); using the plurality of basis signals to process the first RF signal by the encoder machine-learning network and generate the first compressed signal (Migliori: e.g. page 2, col 1, par 2, using features or receptive fields to perform modulation classification over the sparse denoising autoencoder, Abstract, with features selection from radio signals with autoencoder); and using the plurality of basis signals to process the first compressed signal by the decoder machine-learning network and generate the second RF signal (Migliori: e.g. page 2, col 1, par 2, translating output of the sparse denoising autoencoder of signals of each modulation type to labels). It would have been obvious for one of ordinary skill in the art, having Migliori before the effective filing date, to combine Migliori with Holt in view of Baldi to improve the performance of adaptive coding with autoencoder for processing signals in Holt.

28. The system of claim 18, Combination of Holt, Lu and Baldi does not expressly disclose, but Migliori discloses wherein the first compressed signal has a reduced bit- precision compared to the first RF signal (Migliori: e.g., Abstract, to features selection from radio signals with autoencoder). It would have been obvious for one of ordinary skill in the art, having Migliori before the effective filing date, o combine Migliori with Holt in view of Baldi to improve the performance of adaptive coding with autoencoder for processing signals in Holt.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over 
Holt, in view of Lu, Baldi and Kvernvik, further in view of Ohashi et al. (US 20200057939), and hereinafter Ohashi.

29. The method of claim 10, combination of Holy, Lu, Baldi and Kvernvik does not expressly disclose, but Ohashi discloses wherein determining the occurrence of the error or the anomaly comprises identifying the snooping event. (Ohashi: e.g., [0056], autoencoder based abnormality detection with inspection in unauthorized access of a network, where unauthorized access to a network is an example of snooping). Nonetheless, Holt teaches autoencoder to be used in cybersecurity. Kvernvik teaches anomaly detection based on reconstruction error. It would have been obvious for one of ordinary skill in the art, having Ohashi before the effective filing date, to combine Ohashi with the extended Holt in view of Kvernvik to extend the autoencoder based adaptive channel coding to multiple fields of security, a desired objective of Holt.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over 
Holt, in view of Lu and Baldi, further in view of Solmer et al. (US 20120233127), and hereinafter Solmer.

31. The method of claim 1, combination of Holt, Lu and Baldi does not expressly disclose, but Solmer discloses wherein the one or more characteristics comprise at least one of content of the first Solmer: e.g., [0045], the input features, describing characteristic to the semantics of the input data, captured by the semantic based representation, and compared with the reconstructed feature vector). Lu discloses “RF signal” (Lu: e.g., [0004], RF). 
It would have been obvious for one of ordinary skill in the art, having Solmer before the effective filing date, to combine Solmer with the extended Holt to augment the post analysis of complex relationships between reconstructed and the original input, a desired objective of Holt.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Ito (US 20170163379) teaches wireless communication device comprising the baseband signal processing unit and channel communication and antennas and thus, communication components in the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	July 31, 2022